Citation Nr: 1109500	
Decision Date: 03/10/11    Archive Date: 03/24/11

DOCKET NO.  09-23 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial rating greater than 10 percent for service-connected patellofemoral pain syndrome of the right knee.

2.  Entitlement to an initial rating greater than 10 percent for service-connected patellar tendonitis of the left knee.

3.  Entitlement to an initial rating greater than 10 percent for service-connected residuals of right mandible surgery.

4.  Entitlement to service connection for degenerative spurring of the left tibiotalar joint (claimed as a left ankle disability).

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for obstructive sleep apnea.

7.  Entitlement to service connection for internal hemorrhoids.

8.  Entitlement to service connection for headaches.

9.  Entitlement to service connection for residuals of a cervical spine fracture, (claimed as healed avulsion fractures of the C5 and C7 spinous process tips).

10.  Entitlement to service connection for a right elbow condition.

11.  Entitlement to service connection for a right foot condition.

12.  Entitlement to service connection for a left foot condition.

13.  Entitlement to service connection for a right wrist condition.

14.  Entitlement to service connection for a left wrist condition.

15.  Entitlement to service connection for twitching of the hands, arms and shoulders.

16.  Entitlement to service connection for partial sacralization of the L5 vertebral level.

17.  Entitlement to an initial rating greater than 10 percent for service-connected post infectious functional gastrointestinal disorder.

18.  Entitlement to service connection for residuals of a right thumb fracture.

19.  Entitlement to service connection for residuals of a left thumb fracture.

20.  Entitlement to service connection for an acquired psychiatric disability. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from August 1993 to November 1993, from July 1996 to June 1998, and from December 2002 to December 2007.

This matter is before the Board of Veterans' Appeals (the Board) on appeal of March and August 2008 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

Procedural history

In the above-referenced March 2008 rating decision, the RO granted the Veteran's service-connection claims for a right and left knee disability; two separate 10 percent ratings were assigned, effective December 21, 2007.  The RO also granted the Veteran's service-connection claims for a jaw disability and for a gastrointestinal disability; two separate noncompensable (zero percent) disability ratings were assigned, also effective December 21, 2007.  The Veteran disagreed with each initial rating and perfected an appeal as to each issue.

As will be discussed in more detail below, the Veteran has since withdrawn his appeals as to his right knee, left knee, and jaw disability claims, and they will be dismissed below. 

During the pendency of the appeal, in May 2009, the RO did in fact increase the Veteran's initial disability rating for his service-connected gastrointestinal disability from 0 to 10 percent, effective December 21, 2007.  The Veteran has expressed continued disagreement with the 10 percent initial rating, and has made clear his desire to proceed with his appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) [when a veteran is not granted the maximum benefit allowable under the VA Schedule for Rating Disabilities, the pending appeal as to that issue is not abrogated].

The RO also denied the Veteran's remaining sixteen service-connection claims in the above-referenced March and August 2008 rating decisions.  The Veteran timely disagreed with, and perfected an appeal as to each claim.  

The Veteran testified at a Travel Board hearing which was chaired by the undersigned Veterans Law Judge at the Houston RO in May 2010.  A transcript of the hearing has been associated with the Veteran's VA claims folder.

Clarification of issue on appeal

Although the Veteran and his representative originally developed a service-connection claim for "symptoms of posttraumatic stress disorder (PTSD) and mild compulsive features," the Board is now expanding the issue to include consideration of whether the Veteran is entitled to service connection for any acquired psychiatric disorder.  The United States Court of Appeals for Veterans Claims (the Court) has determined that a PTSD claim cannot be limited to a PTSD diagnosis alone, but "must rather be considered a claim for any mental disorder that may reasonably be encompassed by several factors including: the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of the claim."  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The record demonstrates that the Veteran has been recently diagnosed with general anxiety disorder.  At the May 2010 hearing, the Veteran's representative specifically requested that the Board expand the issue on appeal to include consideration of any acquired psychiatric disability, and not just PTSD symptomatology.  See the May 2010 hearing transcript, page 10.  The Board is therefore expanding the issue on appeal at this time, per the Court's direction in Clemons.  

The Veteran's service-connection claims for right and left hand disabilities, and for an acquired psychiatric disability, are addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  At the May 2010 hearing, the Veteran and his representative specifically indicated that the Veteran wished to withdraw his appeals for higher initial disability ratings for his service-connected left knee disability, right knee disability, and jaw disability.  

2.  The evidence of record indicates that the Veteran's current degenerative spurring of the left tibiotalar joint was manifested to a compensable degree within one year after his separation from active military service.

3.  The evidence of record supports a finding that a relationship exists between the Veteran's tinnitus and his military service.

4.  The evidence of record supports a finding that a relationship exists between the Veteran's obstructive sleep apnea and his military service.

5.  The evidence of record supports a finding that a relationship exists between the Veteran's internal hemorrhoids and his military service.

6.  The evidence of record supports a finding that a relationship exists between the Veteran's headaches and his military service.

7.  The evidence of record supports a finding that a relationship exists between the Veteran's residuals of a cervical spine fracture and his military service.

8.  The evidence of record does not demonstrate that a right elbow disability currently exists.

9.  The evidence of record does not demonstrate that a right foot disability currently exists.

10.  The evidence of record does not demonstrate that a left foot disability currently exists.

11.  The evidence of record does not demonstrate that a right wrist disability currently exists.

12.  The evidence of record does not demonstrate that a left wrist disability currently exists.

13.  The evidence of record does not demonstrate that a twitching disability, affecting the hands, arms and shoulders, currently exists.

14.  The Veteran's current partial sacralization of the L5 vertebral level is a congenital disability, and there is no evidence of aggravation of this disability by way of superimposed injury in service.

15.  The medical and lay evidence of record indicates that the Veteran's service-connected gastrointestinal disability manifests in frequent abdominal stress, occurring approximately once per month.  The evidence does not show more or less constant abdominal distress, or a loss of function as would be indicative of severe gastrointestinal disability.

16.  The evidence does not show that the Veteran's service-connected gastrointestinal disability is so exceptional or unusual that referral for extraschedular consideration by designated authority is required.
CONCLUSIONS OF LAW

1.  The criteria for a withdrawal of the Veteran's substantive appeals have been met as to his claims of entitlement to higher initial disability ratings for his service-connected left knee, right knee, and jaw disabilities.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.204(b), (c) (2010).

2.  Degenerative spurring of the left tibiotalar joint was incurred within one year of active military service; service connection is accordingly granted.  38 U.S.C.A.     §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

3.  Resolving the benefit of the doubt in the Veteran's favor, tinnitus was incurred in active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R.           §§ 3.102, 3.303 (2010).

4.  Resolving the benefit of the doubt in the Veteran's favor, obstructive sleep apnea was incurred in active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002);  38 C.F.R. §§ 3.102, 3.303 (2010).

5.  Resolving the benefit of the doubt in the Veteran's favor, an internal hemorrhoids disorder was incurred in active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).

6.  Resolving the benefit of the doubt in the Veteran's favor, a headache disorder was incurred in active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).

7.  Resolving the benefit of the doubt in the Veteran's favor, residuals of a cervical spine fracture were incurred in active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002);  38 C.F.R. §§ 3.102, 3.303 (2010).

8.  A right elbow disability was not incurred in, or aggravated by active duty military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).

9.  A right foot disability was not incurred in, or aggravated by active duty military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).

10.  A left foot disability was not incurred in, or aggravated by active duty military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).

11.  A right wrist disability was not incurred in, or aggravated by active duty military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).

12.  A left wrist disability was not incurred in, or aggravated by active duty military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).

13.  A twitching disability affecting the hands, arms, and shoulders was not incurred in, or aggravated by active duty military service.  38 U.S.C.A. § 1110 (West 2002);          38 C.F.R. § 3.303 (2010).

14.  Congenital disorders, such as sacralization of the L5 vertebral level, are not diseases or injuries for which VA compensation are payable.  38 C.F.R. § 3.303(c) (2010).

15.  The criteria for an increased disability rating for service-connected post infectious functional gastrointestinal disorder have not been met.  38 U.S.C.A.         § 1155 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7319 (2010).

16.  Application of extraschedular provisions is not warranted in this case.             38 C.F.R. § 3.321(b) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008. 

The notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim, defined to include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time," or 
"immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  

With respect to the Veteran's claims for higher initial disability ratings for service-connected right and left knee disabilities, as well as for his service-connected jaw disability, the Veteran has withdrawn these claims from appellate status, and they will be dismissed below.

With respect to the Veteran's service-connection claims, the record reflects that the originating agency provided the Veteran with the notice required under the VCAA and under Dingess by a letter mailed in November 2007.  Subsequently, in March and August 2008, the RO adjudicated the Veteran's claims in the first instance.  The Veteran filed a timely appeal as to these rating decisions.  Accordingly, with respect to VCAA notice, there is no prejudice to the Veteran in the Board's proceeding with the issuance of a decision on the merits as to his service-connection claims.  

With respect to the Veteran's claim for a higher initial disability rating for his service-connected gastrointestinal disability, the Board notes that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See Dingess, 19 Vet. App. at 490-91; see also VAOPGCPREC 8- 2003 (December 22, 2003).  Thus, because service connection for the Veteran's gastrointestinal disability has already been granted, VA's VCAA notice obligations with respect to the issues of entitlement to a higher initial evaluation for this disability are fully satisfied, and any defect in the notice is not prejudicial.           See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Goodwin v. Peake, No. 05-876 (U.S. Vet. App. May 19, 2008) [where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to any downstream elements].

Concerning the VA's duty to assist, the Board notes that the Veteran's relevant service treatment records, his post-service VA medical records, a post-service letter from his in-service primary care physician, Dr. J.C.R., and his lay statements of argument have been obtained.  The Veteran has not identified any outstanding evidence, to include any other medical records, that could be obtained to substantiate his claims.  The Board is also unaware of any such outstanding evidence.

With respect to the examinations conducted in conjunction with this appeal, the Board observes that the findings contained therein are more than adequate to adjudicate the Veteran's claims.  The Veteran was afforded VA examinations assessing each of his claimed disabilities in December 2007 and January 2008.  The examination reports reflect that each examiner either reviewed, or was made aware of, the Veteran's past medical history, recorded his current complaints, conducted an appropriate examination, and rendered appropriate diagnoses consistent with the other evidence of record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations or opinions concerning the issues on appeal have been met.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

In short, the Board has carefully considered the provisions of the VCAA, in light of the record on appeal and, for the reasons expressed above, finds that the development of these issues has been consistent with said provisions.  The Board is satisfied that any procedural errors in the originating agency's development and consideration of the claims were insignificant and nonprejudicial to the Veteran.  

The Veteran has been accorded ample opportunity to present evidence and argument in support of his claims.  See 38 C.F.R. § 3.103 (2010).  He testified before the undersigned in May 2010. 

Accordingly, the Board will address the claims on appeal.


Dismissal of left knee, right knee, and jaw claims

An appeal consists of a timely filed Notice of Disagreement in writing, and after a Statement of the Case has been furnished, a timely filed Substantive Appeal.         See 38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. § 20.200 (2010).

A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  See 38 C.F.R. §§ 20.202, 20.204(b) (2010).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  See 38 C.F.R. § 20.204(b) (2010).


Analysis

In this case, in a rating decision dated in May 2008, the RO granted the Veteran's service-connection claims for a right knee, left knee, and jaw disability, respectively.  The Veteran thereafter perfected appeals as to the initially-assigned disability ratings for each of these three disabilities.  

As noted above however, the Veteran and his representative specifically requested to withdraw each of these three appeals at the May 2010 hearing.  See the May 2010 hearing transcript, page 1.  As these requests to withdraw were made on the record at the May 2010 hearing, there is no requirement that they be in writing.  38 C.F.R. § 20.204(b)

The Board therefore finds that the Veteran's and his representative's withdrawal requests qualify as valid withdrawals of each of the three above-referenced perfected appeals.  See 38 C.F.R. § 20.204 (2010).   Accordingly, there remains no allegation of error of fact or law for appellate consideration as to these three issues.  These matters are dismissed.


Service-connection claim for degenerative spurring of the left tibiotalar joint 

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303.  Notwithstanding the above, service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2010).

For certain chronic disorders, including arthritis, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2010).

Analysis

The Veteran claims entitlement to service connection for degenerative spurring of the left tibiotalar joint.

As discussed above, service connection may be granted for degenerative arthritis if the disorder becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002);     38 C.F.R. §§ 3.307, 3.309 (2010).  

The Veteran separated from active duty service in December 2007.  The medical evidence of record clearly shows by x-rays taken in January 2008 that within one year of separation, the Veteran developed "degenerative spurring" (arthritis) of the left tibiotalar joint.  See the January 12, 2008 VA x-ray report of the Veteran's feet.  Upon examination, the VA examiner pertinently noted that the Veteran has moderate constant pain of the left ankle with flares once a month causing loss of motion and loss of function.  See the January 2008 VA examiner's general report, page 7.  

Thus, the Veteran's degenerative spurring of the left tibiotalar joint, marked by painful motion, manifested to a compensable degree within one year after his separation from active duty military service in December 2007.   The evidence of record does not serve to rebut the statutory presumption.  See 38 C.F.R.                     § 3.307.  Service connection for degenerative spurring of the left tibiotalar is therefore granted on a presumptive basis.  


Service-connection claims for tinnitus, obstructive sleep apnea, internal hemorrhoids, headaches, and residuals of a cervical spine fracture

As noted above, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002);       38 C.F.R. § 3.303.  Service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2010).

In order to establish service connection for the claimed disorder on a direct basis, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.           See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  See 38 C.F.R.            § 3.303(b) (2010).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (the Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran claims entitlement to service connection for tinnitus, obstructive sleep apnea, internal hemorrhoids, headaches, and for residuals of a cervical spine fracture.  The Board will address each claim in turn immediately below.

With respect to the Veteran's tinnitus claim, it is undisputed that the Veteran currently experiences constant tinnitus.  See the December 2007 VA examiner's audiological report.  Accordingly, Hickson element (1), current disability, is satisfied as to this issue.

Concerning Hickson element (2), in-service disease or injury, the Veteran reports in-service noise exposure in the 1990s during training exercises, and from rocket attacks and weapons fire during his more recent service in Southwest Asia during Operation Iraqi Freedom.  Although the Veteran has admitted he was not involved in actual combat, his service treatment records clearly document his experience of "bombings, killings and many other war time events that were going on in Iraq at that time," and that on one occasion "a rocket landed next to him and another time there was shrapnel [that] landed next to him."  See the February 9, 2005 Clinic Note from the U.N.C.H., page 4.  The Veteran's DD-214 confirms service in Operation Iraqi Freedom.  Based on this evidence, as well as on the Veteran's competent and credible lay testimony, the Board finds no reason to disbelieve that the Veteran was exposed to acoustic trauma during his active duty service.  Hickson element (2) is also satisfied.

Concerning Hickson element (3), nexus or relationship, there is no medical opinion of record relating the Veteran's tinnitus to his active duty military service, or ruling out any such connection.  The Veteran however asserts that his tinnitus had its onset during service.  

The Veteran is certainly competent to attest to observable symptomatology.         See Barr v. Nicholson, 21 Vet. App. 303 (2007), citing Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), [lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witness' personal knowledge].  Moreover, tinnitus is, by definition "a noise in the ears, such as ringing, buzzing, roaring, or clicking.  It is usually subjective in type."                 See Dorland's Illustrated Medical Dictionary, 1914 (30th ed. 2003).  Because tinnitus is "subjective," its existence is generally determined by whether or not the veteran claims to experience it.  For VA purposes, tinnitus has been specifically found to be a disorder with symptoms that can be identified through lay observation alone.  See Charles v. Principi, 16 Vet. App. 370 (2002).

Based on the Veteran's competent assertions and the inherently subjective nature of tinnitus symptomatology, the Board resolves all doubt in favor of the Veteran and concludes that a continuity of symptoms [constant ringing in the ears since service] is established, and that Hickson element (3) is satisfied.  See 38 U.S.C.A.   § 5107 (West 2002); 38 C.F.R. §§ 3.102; 3.303(b).  Accordingly, service connection for tinnitus is granted.  
With respect to the Veteran's service-connection claim for sleep apnea, the Veteran was diagnosed for the first time with "obstructive sleep apnea" in January 2008, just weeks after his separation from service on December 20, 2007.  Similarly he was also diagnosed at the same examination with internal hemorrhoids, headaches by history, and "chronic appearing, healed avulsion fractures of the C5 and 7 spinous process tips."  See the January 2008 VA examiner's general report, pages 29, 30, 32, and 33.  The Board additionally notes with respect to hemorrhoids that the Veteran has received regular treatment since service for rectal bleeding, fissures, and anemia "likely secondary to internal hemorrhoids."  See, e.g., the Veteran's June 5, 2008 VA Proctology Clinic Note.  Hickson element (1) is therefore satisfied as to his sleep apnea, hemorrhoids, headache, and cervical spine claims.  

Although he was never actually diagnosed with sleep apnea in service, the Veteran contends that his sleep problems did in fact originate in service.  Indeed, the Veteran's service treatment records note complaints dating back to May 2004 of having a "hard time sleeping."  See the Veteran's May 29, 2004 Medical Record.  In June 2004, the Veteran reported sleep patterns that were "different," and in February 2005, the Veteran indicated he had to "sleep sitting up . . . ."  See the Veteran's June 12, 2004 Chronological Record of Medical Care; see also the Veteran's February 9, 2005 Clinic Note from the U.N.C.H., pages 3 and 4.  Most recently, the Veteran testified under oath that his wife, whom he married in 2003, prompted him to get a sleep study examination upon separation from service based on her observations of his snoring and waking up gasping for air.  See the May 2010 hearing transcript, page 15.  This sleep study was originally scheduled before his separation in December 2007 but was rescheduled for January 2008.  As noted above, the Veteran was diagnosed with obstructive sleep apnea at that time.

With respect to hemorrhoids, the Veteran was diagnosed with internal hemorrhoids with complications in July 2004.  See the Veteran's July 28, 2004 Chronological Record of Medical Care.  Significantly, the Veteran's in-service primary care physician, Dr. J.C.R. wrote a letter to the VA in March 2009 attesting to the Veteran's frequent treatment for blood in his stool from August 2006 to the time of his separation.  Dr. J.C.R. specifically indicated that the Veteran was informed that the cause of the bleeding was internal hemorrhoids, and reported that the Veteran had "episodes of bleeding from the rectum at least once per month, and despite treatment with stool softeners and a diet regimen, his hemorrhoids were fairly persistent."  See the March 5, 2009 letter from Dr. J.C.R.., Brigade Surgeon.

Dr. J.C.R. also indicated that beginning in June 2007, the Veteran began complaining of "severe headaches that made him nauseous and incapacitated him for several hours."  Dr. J.C.R. reported that the Veteran had headache episodes approximately four times in the three months prior to his separation from service in December 2007.  Dr. J.C.R. pertinently explained that a different doctor, Dr. L.W. informed the Veteran he had migraine headaches, but a full "work-up" for the headaches was not administered at that time.  The Board adds that the Veteran's service treatment records note intermittent complaints of headaches dating back to his service in the 1990s, and an in-service diagnosis of post-concussive syndrome on two occasions following blows to the head in 1998 and 2002.  See the Veteran's November 30, 1998 Chronological Record of Medical Care; see also the Veteran's April 9, 2002 Medical Record - Doctor's Orders.

Finally, the Veteran's cervical spine avulsion fracture was first diagnosed in April 2002 during active service.  The Veteran injured his head and neck playing rugby, and it was noted at that time that the Veteran had an avulsion fracture of C7, probably old.  See the Veteran's April 9, 2002 Hospital Report.  Significantly however, no prior treatment record in the claims file documents any previous cervical spine injury or disability, and all entrance examinations of record are pertinently negative as to any cervical spine disability.  On an April 9, 2002 Abbreviated Medical Record, it was specifically noted that Veteran had no prior history of neck injury in the past.  The Veteran subsequently complained of pain and tenderness to the left of C5-C7, and was noted to have a left cervical paraspinal strain following his recent concussion.  See the Veteran's April 23, 2002 Chronological Record of Medical Care.  Dr. J.C.R. pertinently indicated that the Veteran complained of neck pain and difficulty moving his neck during times subsequent to August 2006.  See the March 5, 2009 letter from Dr. J.C.R.  These fractures were again noted upon x-ray review in January 2008, and the VA examiner identified decreased motion of the cervical spine with a dull piercing pain upon examination.  See the January 2008 VA examiner's general report, page 6.
The Board finds the Veteran's lay assertions that he has experienced trouble sleeping, rectal bleeding with hemorrhoids, severe headaches, and neck pain and stiffness continuously since his active duty service to be both competent and credible.  Indeed the medical evidence of record, to include in-service treatment for sleep problems, hemorrhoids, headaches, and a cervical avulsion fracture, as well as post-service diagnoses of sleep apnea, internal hemorrhoids, headaches, and a chronic recurring avulsion fracture of the cervical spine in the weeks following the Veteran's separation from service, supports the Veteran's assertions of in-service onset and continuity of symptoms since service.  The Board again resolves all doubt in favor of the Veteran and finds that Hickson elements (2), in-service disease or injury, and (3) nexus or relationship, are satisfied as to each of these four issues.  Service connection for obstructive sleep apnea, internal hemorrhoids, headaches, and for residuals of a cervical spine fracture is therefore granted as well.

The Board notes in passing that the January 2008 VA examiner opined that the Veteran's cervical spine fracture was less likely as not related to his in-service rugby accident and cervical strain.  See the January 2008 VA examiner's medical opinion, page 2.  The Board affords this opinion no weight of probative value as it is based predominantly on an unexplained finding that the Veteran's avulsion fracture preexisted his in-service rugby injury.  As noted above, no medical evidence of record identifies any neck injury prior to the Veteran's April 2002 rugby accident, and the Veteran cannot recall any such injury.  Although the contemporaneous service records indicate that the fracture was probably old, there was no supporting rationale as to that assessment.  Notably, all prior medical evaluations of the Veteran's cervical spine were normal.  The January 2008 VA examiner failed to adequately address the Veteran's pertinently negative treatment records prior to 2002, nor did the examiner address the Veteran's continuous complaints of pain from C5-C7 from 2002 to the present day.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) [the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed].  Accordingly, the June 2008 VA examiner's negative nexus opinion has no bearing on the Board's finding of continuity of symptomatology above. 
Service-connection claims for a right elbow condition, right and left foot conditions, right and left wrist conditions, and twitching of the hands, arms, and shoulders

The law and regulations generally pertaining to service-connection claims has been set forth above and will not be repeated.

Essential to the award of service connection is the first Hickson element, existence of a disability.  Without it, service connection cannot be granted.  See Brammer v. Derwinski, 3 Vet. App. 233, 225 (1992) [noting that service connection presupposes a current diagnosis of the claimed disability]; see also Chelte v. Brown, 10 Vet. App. 268 (1997) [observing that a "current disability" means a disability shown by competent medical evidence to exist at the time of the award of service connection].

Analysis

In essence, the Veteran contends that he has current disabilities of the wrists, feet, right elbow, hands shoulders and arms [twitching], which are each related to his active duty service.  

As noted above, in order to establish service connection for the claimed disorder on a direct basis, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.           See Hickson, 12 Vet. App. at 253.  

Concerning the Veteran's right elbow claim, the record does not demonstrate that a right elbow disability currently exists.  Upon examination, the January 2008 VA examiner specifically found that "[t]here is insufficient evidence to warrant a diagnosis of any acute or chronic" right elbow condition.  The examiner noted that x-rays were also normal.  See the January 2008 VA examiner's general report, page 31.  Significantly, Dr. J.C.R. also noted that although the Veteran sought treatment for right elbow pain in service, "he was never seen at the clinic for this condition, nor was he given a formal diagnosis."  See the March 5, 2009 letter from Dr. J.C.R.  Additionally, recent inspection of the Veteran's elbows indicated "no swelling or loss of mobility."  See the Veteran's September 18, 2008 VA Rheumatology Consult.

With respect to the Veteran's service-connection claims for right and left wrist disabilities, the Board recognizes the Veteran's recent assertion that he may have carpal tunnel syndrome, and Dr. J.C.R.'s speculation that one might "reasonably see an association with chronic overuse syndrome, or a similar precursor to carpal tunnel syndrome."  See the May 2010 hearing transcript, page 9; see also the March 5, 2009 letter from Dr. J.C.R.  Crucially however, upon actual examination of the Veteran's wrists in January 2008, the VA examiner diagnosed no such disability.  Rather, neurological testing at the time showed normal coordination, normal orientation, no sensory loss or motor loss, 2+ deep tendon reflexes in both arms, normal Babinski sign, and normal nerve function.  See the January 2008 VA examiner's general report, page 25.  In particular, the examiner noted there was "insufficient clinical evidence to warrant a diagnosis of any acute or chronic" bilateral wrist disorder.  Id. at 29.  X-rays of the wrists taken at that time pertinently showed "[n]o evidence of fracture or subluxation injury,"  "no significant erosive or degenerative change," and "no abnormal soft tissue swelling or calcification."  The impression was "normal bilateral examination" of the wrists.  See the January 12, 2008 VA x-ray report.

With respect to the Veteran's right and left foot claims, the Veteran has not been diagnosed with any left or right foot disabilities.  The January 2008 VA examiner cited to negative x-ray results [with the exception of the appearance of degenerative spurring of the tibiotalar joint, discussed by the Board and separately service-connected above] in finding that there was "no clinical evidence to warrant a diagnosis of any acute or chronic" bilateral foot condition.  See the January 12, 2008 VA x-ray report [noting no acute fracture, subluxation, or effusion bilaterally]; see also the January 2008 VA examiner's general report, page 28. 

Finally, the Veteran reports twitching of his arms, hands and shoulders.  See the May 2010 hearing transcript, page 17.  Crucially however, the evidence of record does not reflect that an underlying disability exists causing such symptomatology.  Indeed, as noted above, all neurologic testing at the January 2008 VA examination was normal.  Upon examination of the shoulders, arms, and hands, the January 2008 VA examiner again noted that there was insufficient clinical evidence to warrant a diagnosis of any acute or chronic disorder affecting the shoulders, arms, or hands.  The examiner observed no twitching at the examination.  See the January 2008 VA examiner's general report, page 30.  In his March 2009 letter, Dr. J.C.R. also indicated that the Veteran had inquired about this twitching in service, but Dr. J.C.R. was "unable [to] witness an episode and [the Veteran] was never formally diagnosed."  

The Board has no reason to doubt that the Veteran currently experiences elbow, foot or wrist pain and weakness, or twitching of the hands, arms or shoulders.  Indeed, he is competent to testify as to such observable symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Crucially however, the Court has stated that symptoms such as pain alone, without a diagnosed related medical condition, do not constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).

The Board recognizes a September 18, 2008 VA Rheumatory Consult Note, which includes an observation of "arthralgias" of the elbows and wrists.  In this regard, it is noted that, "arthralgia" is defined as pain in a joint.  See DeLuca v. Brown, 6 Vet. App. 321, 322 (1993) [citing, Dorland's Illustrated Medical Dictionary 147 (27th ed. 1988)].  As noted immediately above, arthralgia (pain) alone, without a diagnosed or underlying malady or condition, is not a disability for which service connection may be granted.  Cf. Sanchez-Benitez, supra.  

Furthermore, underlying neurological or degenerative disabilities, such as carpal tunnel syndrome or arthritis, are latent disabilities that can only be competently diagnosed by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) [noting, in a footnote, that sometimes a layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer].  As such, the Veteran's lay assertions that he currently experiences pain, numbness in his elbow, wrists, and feet, or twitching of the shoulders, arms, and hands do not constitute competent clinical diagnoses of an existing disability.  See 38 C.F.R. § 3.159(a)(1) (2010) [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions].

In the absence of any diagnosed right elbow disability, foot disability, wrist disability, or twitching disability of the arms, shoulders, or hands, service connection may not be granted.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service connection cannot be granted if the claimed disability does not exist].  Accordingly, Hickson element (1) has not been met as to each of these claims, and they fail on this basis alone.


Service-connection claims for partial sacralization of the L5 vertebral level

Generally, a congenital disease or defect is not service connectable as a matter of express VA regulation.  See 38 C.F.R. §§ 3.303(c), 4.9 (2010).  An exception exists if there is evidence of additional disability due to aggravation during service of the congenital disease, but not defect, by superimposed disease or injury.                   See VAOPGCPREC 82-90; Monroe v. Brown, 4 Vet. App. 513, 514- 15 (1993); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); VAOPGCPREC 67-90; and VAOPGCPREC 11-99.

Analysis

The Veteran claims entitlement to service connection for partial sacralization of the L5 vertebral level.  Indeed, such disability was diagnosed at the January 2008 VA examination.  See the January 2008 VA examiner's general report, page 30.  

Crucially however, the VA examiner explained that partial sacralization of the spine "is not a degenerative change," but "a congenital anomaly."  X-rays of the Veteran's lumbar spine taken at that time showed no degenerative changes, and the etiology of the Veteran's back pain was not apparent from his x-ray reports or upon physical examination.  See the January 2008 VA examiner's medical opinion, page 3.  As noted above, relevant regulations state that congenital or developmental defects, refractive error of the eye, personality disorders and mental deficiency as such are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. § 3.303(c). Therefore, service connection may not be established for the sacralization of the L5 vertebral level.

In spite of the above, service connection for a congenital disability may be awarded if the disability is aggravated by superimposed disability during active service. VAOPGCPREC 82-90.  In this case there is no evidence of aggravation of the congenital disorder at L5 by way of superimposed injury.  Although the Veteran reported that he experienced low back pain during service at the May 2010 hearing, he did not recall any particular incident or injury to his low back.  See the May 2010 hearing transcript, page 16.  The Veteran's service treatment records are completely absent any complaints of, or treatment for any superimposed injury to the low back. 

Thus, service-connection must be denied for partial sacralization of the L5 vertebral level as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


Claim for an initial rating greater than 10 percent for service-connected post infectious functional gastrointestinal disorder

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2010).  Separate diagnostic codes identify the various disabilities. See 38 C.F.R. Part 4.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

The RO has rated the Veteran's gastrointestinal disability 10 percent disabling under 38 C.F.R. § 4.114, Diagnostic Codes 7399-7319.  See also 38 C.F.R. § 4.27 [unlisted disabilities requiring rating by analogy will be coded first the numbers of the most closely related body part and "99"].

Diagnostic Code 7319 [irritable colon syndrome] pertains specifically to gastrointestinal disability marked by abdominal distress, disturbances of bowel function and diarrhea.  After having carefully considered the Veteran's current symptomatology, the Board has concluded that Diagnostic Code 7319 is the most appropriate diagnostic code.  Indeed, the medical evidence of record, including the Veteran's January 2008 VA examination [which was the basis for the grant of service connection], shows gastrointestinal disability with symptoms of abdominal pain and distress, nausea, vomiting, and diarrhea.  Significantly, upon examination, the Veteran did not have dysphasia, ulcers, hiatal hernia, gallbladder disease, hepatitis, jaundice, or constipation.  The Veteran also reported no history of reflux, but did report weight gain.  See the January 2008 VA examiner's general report, page 10; see also the May 2010 hearing transcript, page 12.  Notably, a more recent VA treatment report indicated a prior history of irritable bowel.  See the September 18, 2008 VA Rheumatology Consult Report.  

The Board therefore finds, based on the evidence noted above, that the Veteran is most appropriately rated under Diagnostic Code 7319.  The Veteran and his representative have not suggested a more appropriate diagnostic code.

As noted above, the Veteran is currently assigned a 10 percent evaluation for his gastrointestinal disorder under 38 C.F.R. § 4.114, Diagnostic Code 7319 [irritable colon syndrome].

Under Diagnostic Code 7319, a 30 percent disability rating is warranted for severe disability with diarrhea or alternating diarrhea and constipation with more or less constant abdominal distress; a 10 percent disability rating is warranted for moderate disability with frequent episodes of bowel disturbance and abdominal distress.     See 38 C.F.R. § 4.114, Diagnostic Code 7319 (2010).

The word "severe" is not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  See 38 C.F.R. § 4.6 (2010).  Although the word "severe" is not defined in VA regulations, "severe" is generally defined as "extremely intense."  See Webster's New World Dictionary, Third College Edition (1988), 1012.

Similarly, although the word "constant" is not defined in VA regulations, "constant" is generally defined as "not failing; remaining unaltered."  See Malikow v. Nicholson, 2007 WL 415712 (Vet. App.) [citing Dorland's Illustrated Medical Dictionary, 28th ed. (1994)].

Analysis

The Veteran seeks an initial disability rating greater than 10 percent for his gastrointestinal disability.  As discussed in the law and regulations section above, to warrant a 30 percent disability rating under Diagnostic Code 7319, the evidence must show severe disability with diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.

After a review of the medical and lay evidence of record, the Board, in its capacity as a finder of fact, finds that the evidence of record fails to demonstrate that the Veteran's service-connected gastrointestinal disability manifests in "constant" abdominal distress, or is indicative of "severe" disability as required for the assignment of an increased disability rating greater than 10 percent under Diagnostic Code 7319.

Indeed, the Veteran reported at the January 2008 VA examination that he had abdominal problems at the time "about once every 1-2 months," beginning with nausea then vomiting and diarrhea.  During each episode, he would throw up one or two times, have dry heaves, and one to three loose stools.  The Veteran reported that he has "severe" abdominal pain during one of these episodes if he does not use the bathroom when he has the urgency for bowel movements.  See the January 2008 VA examiner's general report, page 10.  More recently, at the May 2010 hearing, the Veteran testified that he is not currently on any medication, and that "about once a month I will get an episode where I'm nauseous, very light-headed, diarrhea, very low appetite, . . . weight gain."  See the May 2010 hearing transcript, page 12.  

Although the Board in no way doubts that the Veteran's gastrointestinal disability manifests in "frequent" episodes of bowel disturbance with abdominal distress [as is attested to by Dr. J.C.R. in a March 5, 2009 letter], the Board points out that such frequency and severity of symptoms is already considered in the award of a 10 percent disability rating under Diagnostic Code 7319.  Crucially, there is no lay or medical evidence of record indicating that the Veteran's disability manifests in more or less "constant" or unfailing abdominal distress.  Rather, the Veteran himself has stated to medical professionals, and under oath at the May 2010 hearing, that his episodes of bowel disturbance occur approximately once a month only.  

Thus, the Veteran's abdominal distress appears to only affect the Veteran for a fraction of each given month. The Veteran's disability picture is therefore manifested by frequent episodes of bowel disturbance with abdominal distress and is indicative of "moderate" disability, consistent with the currently-assigned 10 percent rating.

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.

In this case, a 10 percent rating has been assigned since the effective date of service connection, December 21, 2007.  The medical and lay evidence of record, in particular the above-referenced January 2008 VA examiner's report and Veteran's May 2010 hearing testimony, shows that throughout the appeal period the Veteran's gastrointestinal disability symptomatology has remained stable.  The Veteran has not evidenced symptomatology warranting a disability rating other than the currently-assigned 10 percent.  Accordingly, staged ratings are not applicable.

Extraschedular consideration 

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot make a determination as to an extraschedular evaluation in the first instance.  See also VAOPGCPREC 6-96.  However, the Board can address the matter of referral of a disability to appropriate VA officials for such consideration.

According to VA regulations, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2010).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected gastrointestinal disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria found in the rating schedule for gastrointestinal disorders shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, which includes frequent, but not more or less constant, abdominal distress.  Accordingly, the Board finds that the Veteran's disability picture has been contemplated by the ratings schedule.

Since the available schedular evaluation adequately contemplates the Veteran's level of disability and symptomatology, the second and third questions posed by Thun become moot.

The Board therefore has determined that referral of the Veteran's service-connected gastrointestinal disability for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Rice considerations

The Board further notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  The evidence of record indicates that the Veteran is currently employed as a project manager.  See the Veteran's August 28, 2008 VA Mental Health Consult Report, page 9.  The record does not suggest that the Veteran cannot work because of his service-connected disabilities, nor has the Veteran alleged that he cannot work because of his service-connected disabilities alone.  Accordingly, the Board concludes that a claim for total disability based on unemployability has not been raised by either the Veteran or the record.  



ORDER

The appeal of entitlement to an initial rating greater than 10 percent for service-connected patellofemoral pain syndrome of the right knee is dismissed.  

The appeal of entitlement to an initial rating greater than 10 percent for service-connected patellar tendonitis of the left knee is dismissed.  

The appeal of entitlement to an initial rating greater than 10 percent for service-connected residuals of right mandible surgery is dismissed.  

Service connection for degenerative spurring of the left tibiotalar joint is granted.

Service connection for tinnitus is granted.

Service connection for obstructive sleep apnea is granted.

Service connection for internal hemorrhoids is granted.

Service connection for headaches is granted.  

Service connection for residuals of a cervical spine fracture is granted.

Service connection for a right elbow condition is denied.

Service connection for a right foot condition is denied.

Service connection for a left foot condition is denied.

Service connection for a right wrist condition is denied.
Service connection for a left wrist condition is denied.

Service connection for twitching of the hands, arms and shoulders is denied.
Service connection for partial sacralization of the L5 vertebral level is denied.

Entitlement to an initial rating greater than 10 percent for service-connected post infectious functional gastrointestinal disorder is denied.


REMAND

After having carefully considered the matter, and for reasons expressed immediately below, the Board believes that the Veteran's service-connection claims for residuals of a right and left thumb fracture, and for an acquired psychiatric disability must be remanded for further procedural and evidentiary development.  

Right and left thumb fracture

The Veteran currently asserts that he fractured both his left thumb and his right thumb during his active duty military service.  More specifically, the Veteran asserts that that he fractured his left thumb in the spring of 1997, and his right thumb in 2001.  See the May 2010 hearing transcript, pages 3-5.  Notably however, the Veteran's service treatment records do not demonstrate that the Veteran experienced any in-service left thumb injury or fracture.  Rather, the records document fracture of the right thumb only, while playing hockey in June 1997, and a subsequent right thumb sprain, while playing football in 2001.  See the Veteran's June 15, 1997 Consultation Sheet [noting a right first digit proximal phalax fracture]; see also the Veteran's May 31, 2001 Chronological Record of Medical Care [indicating a right thumb collateral ligament sprain].  

At the January 2008 VA examination, the Veteran reported an in-service left thumb fracture, and no history of injuries/surgery to the right thumb.  See the January 2008 VA examiner's general report, page 7.  Upon review of the Veteran's service treatment records, the VA examiner specifically noted the above-referenced documented in-service right thumb fracture in 1997 and right thumb sprain in 2001.  Id., at page 1.  However, upon physical examination of the Veteran's thumbs, although the examiner noted that there is a history of prior fracture on the right side, he then specified the fracture location as "[b]etween the left thumb DIP and MCP joints."  [Emphasis added by the Board]  Id., at page 24.  The VA examiner then diagnosed the Veteran with "fracture left thumb - no objective residuals."  Id., at 30-31.    

Based on these seemingly conflicting histories and diagnoses, the Board believes further clarification is needed before an informed decision can be made regarding the Veteran's service-connection claims for residuals of a right and left thumb fracture.  Crucially, there are certain unanswered medical questions that cannot be answered by the Board regarding the nature of the Veteran's claimed disabilities and the etiology of those disabilities, if any.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) [the Board is prohibited from exercising its own independent judgment to resolve medical questions].   These questions must be addressed by an appropriately qualified physician.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2010) [a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim].

Acquired psychiatric disorder

The Veteran claims that he currently has an acquired psychiatric disability caused by combat-related events occurring during his service in Iraq during Operation Iraqi Freedom.  

In particular, the Veteran contends that, although he was not involved in direct fire in Iraq, he was in close proximity to rocket attacks, which made him anxious and fearful.  See the May 2010 Hearing transcript, page 11.  As discussed above, the Veteran's service treatment records clearly document his experience of "bombings, killings and many other war time events that were going on in Iraq at that time," and that on one occasion "a rocket landed next to him and another time there was shrapnel [that] landed next to him."  See the February 9, 2005 Clinic Note from the U.N.C.H., page 4.  The Veteran's DD-214 confirms service in Operation Iraqi Freedom, and on his Post-Deployment Health Assessment, the Veteran specifically indicated that he felt that he was "in great danger of being killed."  See the Veteran's September 7, 2004 Post-Deployment Health Assessment, page 2.  

The Veteran was not diagnosed with a mental disability during his active duty service.  However, at his December 2007 VA examination, the Veteran was assessed as having symptoms of PTSD and mild compulsive features.  See the December 2007 VA examiner's mental health report, page 6.  In an April 2008 Addendum, the same VA examiner noted that the Veteran actually did not have a current Axis I or II diagnosis, and that although the Veteran had symptoms of PTSD, PTSD was not clinically diagnosed.  See the April 21, 2008 VA Addendum Report.  

Significantly, at a more recent August 28, 2008 VA Mental Health Consult, the Veteran was examined and assessed as having "Generalized Anxiety Disorder."  Based on this diagnosis, the Veteran requested that the Board recharacterize the Veteran's service-connection claim to include consideration of any acquired psychiatric disability [and not just PTSD], per the above-referenced decision in Clemons.  Crucially, there is no medical opinion of record dated subsequent to the Veteran's Axis I diagnosis of anxiety disorder, that clarifies the current nature and etiology of his claimed mental disability or disabilities.  

Moreover, since the Board has expanded the Veteran's service-connection claim from one simply for PTSD symptoms and compulsive features to one for any psychiatric disability, the RO has not yet had the opportunity to provide the Veteran pre-adjudicatory notice of the information and evidence necessary to support a claim for any acquired psychiatric disorder.  Corrective notification action is thus needed.  38 C.F.R. §§ 3.159(b).

Accordingly, the case is REMANDED to the Veterans Benefits Administration (VBA) for the following action:

1.   VBA should contact the Veteran and request information regarding any additional treatment he may have received for his claimed right and left thumb disabilities, and for any acquired psychiatric disability.  Thereafter, VBA should take appropriate steps to secure any medical treatment records so identified that are not already of record, and associate them with the Veteran's VA claims folder.  Efforts to obtain these records should also be memorialized in the Veteran's VA claims folder.

2.  VBA should also send the Veteran and his representative a letter explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the need for additional evidence regarding the Veteran's claim of entitlement to service-connection for an acquired psychiatric disorder.  This letter must inform the Veteran about the information and evidence that is necessary to substantiate the claim, in terms of  38 C.F.R. §§ 3.303 and 3.304, and provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran.

3.  VBA should then schedule the Veteran for a VA examination of his thumbs.  The Veteran's claims folder and a copy of this REMAND should sent to, and reviewed by the examiner.  X-rays should be taken of the Veteran's right and left thumbs.  After review of the Veteran's prior medical history and current x-ray reports, and upon physical examination of the Veteran's thumbs, the examiner should clarify which thumb or thumbs have in fact been previously fractured, if any.  In light of his or her current findings, the examiner should specifically comment upon the accuracy of the Veteran's prior right thumb fracture diagnosis during service, as well as the subsequent post-service diagnosis of left thumb fracture by the January 2008 VA examiner.  

If current findings demonstrate a prior right and/or left thumb fracture, the examiner should specifically opine as to whether it is as likely as not that such a fracture occurred during the Veteran's active duty military service.  All residual symptomatology and/or disability should be described in detail.  A report should be prepared and associated with the Veteran's VA claims folder.  

4.  VBA should also schedule the Veteran for a mental health examination.  The examiner should review the Veteran's entire VA claims folder and a copy of this REMAND.  After a thorough examination, the examiner should clarify the Veteran's specific mental health diagnosis or diagnoses, and provide an opinion with supporting rationale as to whether it is it as likely as not that the Veteran has an acquired psychiatric disability that was caused or aggravated by his active duty military service, to include his fear of hostile military or terrorist activity near combat operations in Iraq.  If the examiner determines that any diagnosed psychiatric disability is not likely due to the Veteran's service, but more likely a result of another cause or disability, the examiner should so state, and explain the basis for this opinion.  A report should be prepared and associated with the Veteran's VA claims folder.  

5.  Following the completion of the foregoing, and after undertaking any other development it deems necessary, the VBA should readjudicate the Veteran's service-connection claims.  If the claims are denied, in whole or in part, VBA should provide the Veteran and his representative with a supplemental statement of the case (SSOC) and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


